Citation Nr: 1048445	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a neurological disorder, to 
include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for a neurological disorder (claimed as chronic inflammatory 
demyelinating polyneuropathy).


FINDING OF FACT

The preponderance of the evidence does not show that any 
currently diagnosed neurological disorder is related to the 
Veteran's period of service or to any incident therein, including 
herbicide exposure.


CONCLUSION OF LAW

Service connection for a neurological disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

Service connection for some disorders, including other organic 
diseases of the nervous system, will be rebuttably presumed if 
manifested to a compensable degree within a year following active 
service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  38 C.F.R. § 3.310 
(2010); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
the disability and an injury or disease incurred in service.  
Watson v. Brown, 309 (1993).

Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show: (1) that a current 
disability exists; and (2) that the current disability was either 
caused or aggravated by a service-connected disability.  
38 C.F.R. §§ 3.303, 3.310 (2010).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 
(1993).  In determining whether evidence submitted by a Veteran 
is credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other information submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection 
for a neurological disorder affecting his upper and lower 
extremities.  Specifically, he contends that the condition is 
related to his exposure to herbicides in Vietnam.  The Board is 
required to consider all theories of entitlement raised either by 
the claimant or by the evidence of record.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board will 
consider whether any currently diagnosed neurological disorder 
was caused or aggravated by in-service herbicide exposure or any 
other aspect of the Veteran's active service. 

Diseases associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease during 
the period of service.  38 C.F.R. § 3.309(e) (2010).  Moreover, 
an appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Any Veteran who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  

The Veteran's personnel records show that he served in Vietnam 
from March 1970 to March 1971 and that his decorations included 
the Vietnam Service Medal and the Vietnam Campaign Medal with 60 
device.  Thus, the Veteran will be afforded the presumption of 
exposure to herbicides.  However, the neurological condition for 
which he has claimed service connection has not been shown to 
have a positive association with exposure to herbicides.  
Therefore, presumptive service connection as secondary to 
exposure to herbicides is not warranted.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2010).  Accordingly, the 
Board will address whether service connection for a neurological 
disorder is warranted on alternate bases.  

The Veteran's service medical records, including his May 1969 
entrance and August 1971 separation examinations, are negative 
for any complaints or clinical findings of neurological problems.  
Accordingly, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b) (2010).  As 
chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's service connection claim.  38 C.F.R. § 3.303(b) (2010).

The first clinical evidence pertaining to the Veteran's claim is 
a private neurology record dated in January 2002.  At that time, 
the Veteran reported a two-month history of progressively 
worsening cervical and lumbar spine pain with radiculating pain, 
tingling, and numbness in all four limbs.  During the next four 
months, he underwent a series of clinical tests, including 
electromyography and a nerve conduction study.  He was diagnosed 
with peripheral neuropathy and prescribed narcotics for 
breakthrough pain and related symptoms.  The Veteran's treating 
neurologist recommended that he undergo a lumbar puncture (spinal 
tap), which took place at a VA medical facility.  Subsequent VA 
medical records show that he has received ongoing treatment for 
neurological problems and been diagnosed with chronic 
inflammatory demyelinating polyneuropathy and bilateral carpal 
tunnel syndrome.  

In his March 2007 claim for service connection, the Veteran 
indicated that his treating provider had recently informed him 
that his chronic inflammatory demyelinating polyneuropathy was 
likely due to his exposure to Agent Orange in Vietnam.  However, 
none of the Veteran's private or VA medical providers has 
submitted an opinion relating that disorder, or any other 
neurological disorder, to any herbicide exposure or any other 
aspect of his military service.  

The Veteran underwent a VA peripheral nerves examination in July 
2007 in which he complained of chronic pain and numbness in all 
extremities.  He reported that his symptoms had started in his 
toes and later spread to his feet, legs, waist, arms, and hands.  
Additionally, the Veteran indicated that his most problematic 
current symptom was hand numbness, which caused him to frequently 
drop objects and interfered with his ability to work, perform 
household tasks, and sleep at night.  He also stated that he 
continued to experience burning and tingling in his feet, and 
weakness throughout his lower extremities.  The Veteran added 
that he required a walking stick to ambulate and frequently 
tripped when treading on uneven ground.  He further stated that 
his current treatment regimen included daily doses of prednisone 
and regular intravenous injections of immune globulin.  

On clinical examination, the Veteran exhibited mild weakness and 
decreased sensation in his thumbs, index fingers, hips, and lower 
extremities.  However, his cranial nerves were intact and he did 
not display any other neurological deficits.  Additionally, it 
was noted that, in the previous month, the Veteran had undergone 
an EMG that had revealed continued slowing of the conduction 
velocities in both the tibial and peroneal nerves, and 
compression at the median nerves, bilaterally, and possibly at 
the ulnar nerve of the right wrist.

Based on the results of the clinical examination and a review of 
pertinent VA medical records, the July 2007 VA examiner confirmed 
the Veteran's prior diagnoses of chronic inflammatory 
demyelinating polyneuropathy and bilateral carpal tunnel 
syndrome, but did not render an opinion with respect to the 
etiology of his neurological problems.

The Veteran was afforded a follow-up VA neurological examination 
in September 2008 in which he complained of continued numbness in 
his upper and lower extremities, but acknowledged that his 
symptoms had not markedly worsened since he began receiving 
intravenous immune globulin treatments.  He denied any symptoms 
of head pain, vision loss, balance problems, dysphasia, or 
dysarthria.  Nor did he report any bowel or urinary incontinence.

On clinical examination, the Veteran appeared alert and oriented, 
with normal attention, concentration, and comprehension.  He was 
found to exhibit marked reflex and sensory deficits throughout 
his upper and lower extremities, and a mildly antalgic and 
slightly wide-based gait.  Additionally, mild motor deficits were 
detected in his lower extremities.  However, neurological testing 
was negative for any motor deficits in his upper extremities.  
Nor were any cranial deficiencies shown.  In addition, the 
Veteran was able to perform finger-to-nose and heel-to-shin 
exercises without any sign of cerebellar dystaxia.  

Based on the results of the examination and a review of the 
claims folder, the VA examiner determined that the Veteran met 
the diagnostic criteria for inflammatory demyelinating 
polyradiculoneuropathy, but added that it was unclear whether 
with his symptoms were acute or chronic.  However, the VA 
examiner noted that, regardless of the specific nature of the 
Veteran's inflammatory demyelinating polyradiculoneuropathy, it 
was productive of no more than minimal functional impairment.  
Additionally, and most significantly, the VA examiner opined that 
the Veteran's neurological problems were less likely than not 
related to his exposure to Agent Orange in the military.  The VA 
examiner noted that, while he could "not completely exclude the 
possibility" that the Veteran's Agent Orange exposure played a 
role in his development of his inflammatory demyelinating 
polyneuropathy, the fact that the condition did not manifest 
until almost 30 years after his service made an etiological 
relationship unlikely.  Additionally, that examiner noted that he 
was not aware of any studies that had shown a definite 
correlation between Agent Orange exposure and inflammatory 
demyelinating polyneuropathy.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the opinion of the September 2008 VA 
examiner, concluding that the Veteran's neurological problems 
were less likely than not related to his in-service herbicide 
exposure, is the most probative and persuasive evidence.  It was 
based on the examiner's thorough and detailed review of Veteran's 
service and post-service medical records and other pertinent 
information in the claims folder.  Additionally, the VA 
examiner's opinion was supported by a detailed rationale that 
referred to pertinent literature regarding the diseases 
associated with herbicide exposure.  Prejean v. West, 13 Vet. 
App. 444 (2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and detail 
of the opinion).  The Board also considers it significant that 
the September 2008 VA examiner's opinion constitutes the most 
recent medical evidence of record and was undertaken directly 
address the issue on appeal.  

The Board recognizes that the September 2008 VA examiner 
indicated that he could not completely rule out the possibility 
that the Veteran's inflammatory demyelinating 
polyradiculoneuropathy might be related to his in-service 
exposure to Agent Orange.  However, the VA examiner's finding in 
this regard is inherently speculative in nature and, thus, of 
limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Additionally, the Board observes that, while the 
September 2008 examiner supplemented the negative nexus opinion 
with a detailed rationale, he did not provide any reasons and 
bases in support of a causal relationship between the Veteran's 
current neurological problems and his Agent Orange exposure.  
That weighs against the probability of such a relationship.  
Sklar v. Brown, 5 Vet. App. 140 (1993)  

Moreover, while mindful that the Veteran's representative has 
asserted that the September 2008 VA examiner's opinion, standing 
alone, raises sufficient reasonable doubt to warrant a grant of 
service connection, the Board disagrees.  On the contrary, the 
mere fact that the VA examiner declined to exclude the 
possibility of a link between the Veteran's inflammatory 
demyelinating polyradiculoneuropathy and his exposure to Agent 
Orange does not suggest that the examiner intended to indicate 
that there is a 50 percent or greater probability that his 
current neurological problems are related to his in-service 
herbicide exposure.  Accordingly, the Board finds that the VA 
examiner's finding is not internally inconsistent with the 
remainder of his opinion and, thus, does not alter the overall 
nature of that negative nexus opinion.  Nor is that VA examiner's 
opinion inconsistent with the Veteran's post-service medical 
records, which fail to show that that his current neurological 
problems are service-related.  Furthermore, there are no other 
contrary competent medical opinions of record.

The Board acknowledges that the Veteran has asserted that one of 
his treating providers informed him that his chronic inflammatory 
demyelinating polyneuropathy was caused by his in-service Agent 
Orange exposure.  The Veteran is competent to report what a 
treating provider has told him.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Nevertheless, the Board must still weigh 
the credibility of the Veteran's assertions by considering 
whether they are consistent with other evidence of record.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, the Board finds that the credibility of the 
Veteran's lay assertions is limited by their inconsistency with 
his VA and private medical records.  None of the clinical records 
suggests a nexus between his neurological problems and any 
exposure to herbicides in Vietnam.  Moreover, the Board assumes 
that, if any VA medical provider had related the Veteran's 
current symptoms to in-service herbicide exposure, that opinion 
would be included in his recent VA records, which have been 
associated with his claims folder.  Indeed, there is a 
presumption of regularity that VA physicians and other government 
officials perform their duties correctly, fairly, in good faith, 
and in accordance with law and governing regulations.  Marsh v. 
Nicholson, 19 Vet. App. 381 (2005).  Further, it is well-
established that VA law presumes the regularity of the 
administrative process. Crain v. Principi, 17 Vet. App. 182 
(2003).  Thus, the Board must conclude that, if any VA treating 
physician had rendered the opinion that the Veteran describes, 
the physician would have put that opinion in writing so that the 
Veteran could use it to support his claim.

Alternatively, if the Veteran's private neurologist, or another 
private medical provider, had rendered a positive nexus opinion, 
the Veteran would need to submit a written copy of that opinion 
or provide information that would enable VA to obtain such 
evidence on his behalf.  The Veteran has not submitted any such 
medical evidence, despite receiving correspondence from the RO 
requesting that he submit additional information to support his 
claim.  Consequently, any information that may have been elicited 
in support of the Veteran's claim has not been not obtained 
because of the his failure to cooperate.  The Board reminds the 
Veteran that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a claimant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The Board finds that the competent evidence of record does not 
support a finding in favor of granting service connection for the 
Veteran's inflammatory demyelinating polyradiculoneuropathy and 
related neurological symptoms.  The competent evidence weighs 
against a finding of a nexus between the Veteran's current 
neurological problems and his in-service herbicide exposure.  
Indeed, the September 2008 VA examiner specifically determined 
that it was less likely than not that exposure to herbicides in 
Vietnam caused or contributed to his current neurological 
problems, and that opinion carries great probative weight.  
Accordingly, the Board finds that service connection for a 
neurological disorder is not warranted as secondary to herbicide 
exposure.

Nor is service connection warranted on a direct basis.  The Board 
considers it significant that the first evidence of neurological 
problems is dated in January 2002, more than 30 years after the 
Veteran's discharge from service.  Moreover, the Veteran has 
acknowledged that his symptoms did not begin until approximately 
November 2001.  Thus, the onset of those symptoms, by the 
Veteran's own account, is still three decades after he left 
service.  In view of the lengthy period without complaints, 
diagnoses, or treatment related to neurological problems, the 
evidence is against a finding of a continuity of symptomatology, 
and that weighs heavily against the Veteran's claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, 
however, the Board finds that the competent evidence does not 
suggest a nexus between any aspect of the Veteran's active 
service and his current neurological problems.  The September 
2008 VA examiner's opinion, which the Board considers highly 
probative and persuasive, expressly indicates that the Veteran's 
inflammatory demyelinating polyradiculoneuropathy is not likely 
to be related to any in-service herbicide exposure.  Moreover, 
that examiner's opinion does not indicate that the disorder, or 
any related neurological problem, was caused or aggravated by any 
aspect of the Veteran's service.  Nor is there any other 
probative evidence of such a relationship.  Further, while the 
record shows that the Veteran also has a diagnosis of carpal 
tunnel syndrome, he does not contend, nor does the evidence 
otherwise show, that condition is service-related.  Accordingly, 
the Board finds that direct service connection for a neurological 
disorder is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. 
Cir. 2000).  In addition, the evidence does not show that any 
organic disease of the nervous system manifested to a compensable 
degree within one year following the Veteran's separation from 
service such that presumptive service connection may be granted.  
38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has considered the Veteran's assertions that his 
neurological problems are related to his period of active 
service, including to his exposure to herbicides in Vietnam.  Lay 
evidence is one type of evidence that the Board must consider 
when a Veteran's claim seeks disability benefits.  38 C.F.R. 
§ 3.307(b) (2010).  The Veteran is competent to report the 
presence of current neurological symptoms throughout his upper 
and lower extremities, and his statements in that regard are 
considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. 
Cir. 2007) (where a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination that is medical in nature and is capable of 
lay observation).  However, to the extent that the Veteran 
relates his currently diagnosed inflammatory demyelinating 
polyneuropathy and related symptoms to service, his assertions 
are not probative.  As a lay person, the Veteran is not competent 
to opine as to medical etiology or to render medical opinions.  
Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Accordingly, his assertions as to medical 
causation and etiology, absent corroboration by objective medical 
evidence and opinions, lack sufficient probative value to 
establish a nexus between his current symptoms and his time in 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(whether lay evidence is competent and sufficient in a particular 
case is a fact issue to be addressed by the Board).  The 
competent evidence does not relate any neurological problem to 
the Veteran's in-service herbicide exposure or to any other 
aspect of his military service.

In sum, the weight of the evidence of record demonstrates that 
the Veteran's neurological problems first manifested many years 
after his period of active service and are not related to his 
service or to any incident therein, including his exposure to 
herbicides.  As the preponderance of the evidence is against the 
Veteran's claim for service connection, that claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the RO sent correspondence in April 2007 and June 2007, and 
a rating decision in March 2008.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the October 2008 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in support of the Veteran's 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for a neurological disorder is denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


